Title: General Orders, 10 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Feby 10th 1778.
Baltimore—Brent Bond.


The Regimental Pay-Masters who have not yet received the pay of their respective Regiments for november last to call on the Pay-Master General next wednesday morning & receive the same.
The Meeting of the General Officers mentioned in orders of 8th instant is postponed ’till tomorrow ten ôClock in the forenoon, when it is desired they will attend at the place therein mentioned.
In case any Field-Officer ordered on duty should not be able to attend he will notify the Brigade Major (of the Brigade to which he belongs) thereof immediately who is to appoint another in the same Brigade; but if there is no other fit for duty to relieve him, notice to be given to the Adjutant General as soon as possible that another may be appointed.
